DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 3-7, 9-11, 13-17 and 19-20 are pending.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.\

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The amended claims 1, 7, 11 and 17 recite the limitation “selecting a logical channel from the plurality of logical channels based on the UL grant, the information on the subcarrier spacing, the information on the duration for the transmission, and the information of the allowed serving cell for the transmission”
information of the allowed serving cell for the transmission” recited in line 6 and 10 of claim 1, was not described in the specification.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear what is meant by “an allowed serving cell for the transmission”.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 3, 5-7, 9, 11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaheen et al. (US 2018/0324768 A1).
Regarding claims 1, 7, 11 and 17, Shaheen et al. discloses a method of a terminal for transmitting uplink data in a wireless communication system, comprising:
receiving information on mapping restriction for a plurality of logical channels from a base station, the information on mapping restrictions including information on subcarrier spacing for transmission and information on duration for transmission, and information of an allowed cell for the transmission; ([0308]: “For example, a case 1 where LCH 1 is mapped to a first numerology (Num1), LCH2 and LCH3 are mapped to a second numerology (Num2), and LCH 4, LCH5, and LCH6 are mapped to a third numerology (Num3) is explained.  In the case 1, if the Num1, the Num2 and the Num3 are indicated, resources (e.g., UL resources, MAC SDU, MACPDU, UL-SCH, etc.) may be allocated to the logical channel(s).  For example, the resources corresponding to each numerology 301 may be allocated to the logical channel(s).”
	receiving an uplink (UL) grant from the base station
	selecting a logical channel from the plurality of logical channels based on the UL grant, the information on the subcarrier spacing, the information on the duration for the transmission; See FIG. 1, 3 and 7.
	([0085]: “Since a logical channel can be mapped to one or more numerologies/TTI durations, the UL/DL grant may be limited to certain logical channels mapped with certain numerologies, so only those logical channels are allowed to transmit upon reception of this UL/DL grant.  Schedulers may assign resources taking into account a radio conditions at the UE 102 identified through measurements made at the gNB 160 and/or reported by the UE 102.”)
	Shaheen et al. further teaches the information of the allowed serving cell for transmission.  ([0045]: “Configured cells are those cells of which the UE is aware and is allowed by an eNB to transmit or received information.  “Configured cell(s)” may be serving cell(s).  The UE may receive system information and perform the required measurements on all configured cells.”)

    PNG
    media_image1.png
    564
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    671
    media_image2.png
    Greyscale

	Regarding claims 3, 9, 13 and 19, Shaheen et al. discloses the method of claim 1, wherein subcarrier spacing associated with the selected logical channel corresponds to a subcarrier spacing associated with the UL grant. (FIG. 3 and 7.); ([0281]: “Also, the gNB 160 may schedule, by using one or more UL grants, multiple 

	Regarding claims 5, 15 and 20, Shaheen et al. discloses the method of claim 1, wherein the information on mapping restrictions further includes information on modulation and coding scheme (MCS) level for the plurality of logical channels.  ([0086]: “In the uplink, an NR gNB 160 may dynamically allocate resources (e.g., Physical Resource Blocks (PRBs) and Modulation and Coding Scheme (MCS)) to UEs 102 at each TTI via the Cell Radio Network Temporary Identifier (C-RNTI) on PDCCH(s).  Within each scheduling epoch, the scheduling entity may assign a UL/DL grant associated with a set of numerologies/TTI durations for each schedulable UE 102.”)

	Regarding claims 6 and 16, Shaheen et al. discloses the terminal of claim 11, wherein the controller is further configured to select the logical channel by:
	identifying a bucket size of the plurality of the logical channels; and
	selecting the logical channel based on the bucket size to apply a logical channel prioritization.  ([0343]: “In an implementation, a logical channel prioritization procedure may be applied when a new transmission is performed.  RRC controls the scheduling of uplink data by signaling the following for each logical channel: priority where bucketSizeDuration which sets the Bucket Size Duration (BSD).  For NB-IoT prioritisedBitRate, DucketSizeDuration and the corresponding steps of the Logical Channel Prioritization procedure”).

9.	Claims 1, 3, 7, 9, 11, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 2018/0310308 A1)
Regarding claims 1, 7, 11 and 17, Loehr et al. discloses a method of a terminal for transmitting uplink data in a wireless communication system, comprising:
	receiving information on mapping restriction for a plurality of logical channels from a base station, the information on mapping restrictions including information on subcarrier spacing for transmission and information on duration for transmission ([0006]: “the apparatus includes a receiver that receives an uplink grant corresponding to uplink transmission parameters that include an indication of a numerology and a transmission time interval length.”); ([0007]: “the numerology includes a subcarrier spacing,”), 
	receiving an uplink (UL) grant from the base station [0006],
	selecting a logical channel from the plurality of logical channels based on the UL grant, the information on the subcarrier spacing, the information on the duration for the transmission, and 
	([0086]: “selecting a first set of logical channels of the multiple logical channels in response to a primary uplink transmission parameter of logical channels of the first set of logical channels matching the uplink transmission parameter and ordering the logical 

    PNG
    media_image3.png
    258
    635
    media_image3.png
    Greyscale

(“One apparatus includes a receiver that receives an uplink grant corresponding to uplink transmission parameters that include an indication of a numerology and a transmission time interval length.  The apparatus includes a processor that determines a priority order of multiple logical channels based on the uplink transmission parameters and a logical channel priority of the multiple logical channels.  The processor assigns resources to logical channels of the multiple logical channels based on the priority order.”), see Abstract.
([0070]: “FIGS. 4, 5 and 6 only a subset of logical channels are considered for LCP procedure (e.g., there is logical channel restriction for LCP procedures).  For example, only those logical channels that have a configured primary/secondary numerology/TTI or maximum TTI that matches with the UL grant are considered during logical channel to resource mapping (e.g., during the LCP procedure).
	Loehr et al. further teaches an information of the allowed serving cell for the transmission.  ([0042]: “The base units 104 may serve a number of remote units 102 within a serving area, for example, a cell or a cell sector via a wireless communication link.  The base units 104 transmit DL communication signals to serve the remote units 102 in the time, frequency, and/or spatial domain.  In one embodiment, a base unit 104 may transmit an uplink grant corresponding to uplink transmission parameters to the remote unit 102.”


    PNG
    media_image4.png
    775
    524
    media_image4.png
    Greyscale

	Regarding claims 3, 9, 13 and 19, Loehr et al. discloses the method of claim 1, wherein subcarrier spacing associated with the selected logical channel corresponds to a subcarrier spacing associated with the UL grant.  (“a receiver that .

10.	Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2018/0279358 A1).
Regarding claims 1, 7, 11 and 17, Babaei et al. discloses a method of a terminal for transmitting uplink data in a wireless communication system, comprising:
	receiving information on mapping restriction for a plurality of logical channels from a base station, the information on mapping restrictions including information on subcarrier spacing for transmission and information on duration for transmission
	receiving an uplink (UL) grant from the base station [0006],
	selecting a logical channel from the plurality of logical channels based on the UL grant, the information on the subcarrier spacing, the information on the duration for the transmission, and the information of the allowed serving cell for the transmission.
	([0185]: “In an example, mapping restrictions in a logical channel prioritization may control which numerology and/or transmission timing a logical channel may use.
	([0329]: “In an example, LCP may be applied to the selected logical channels. In an example, for selection of logical channels to serve for a UL transmission with a TTI duration/transmission duration, a MAC entity may select one or more logical channels with maximum TTI duration transmission duration. “)
an information of the allowed serving cell for transmission.  ([0293]: “In an example, one or more numerologies and/or TTI durations and/or transmission duration may be supported by a plurality of serving cells and/or from one serving cell.  The mapping of radio bearer/logical channel to numerology/TTI duration/transmission durations may be configured when the radio bearer/logical channel is configured/added/established.”

    PNG
    media_image5.png
    559
    893
    media_image5.png
    Greyscale

Regarding claims 3, 9, 13 and 19, Babaei et al. discloses the method of claim 1, wherein subcarrier spacing associated with the selected logical channel corresponds to a subcarrier spacing associated with the UL grant.  (See figure 15).

Regarding claims 4, 9, 14 and 19, Babaei et al. further discloses the method of claim 1, wherein duration for transmission associated with the selected logical channel is larger than or equal to duration for transmission associated with the UL grant.

    PNG
    media_image6.png
    387
    489
    media_image6.png
    Greyscale

	Regarding claims 6 and 16, Babaei et al. discloses the terminal of claim 11, Babaei et al. fails to disclose:
	identifying a bucket size of the plurality of the logical channels; and
	selecting the logical channel based on the bucket size to apply a logical channel prioritization.  
([0316]: “In an example, Logical Channel Prioritization procedure may be applied when a new transmission is performed.  In an example, RRC may signal for a logical channel: priority where an increasing priority value may indicate a lower priority level, prioritisedBitRate which may set Prioritzed Bit Rate (PBR), bucketSizeDuration which may set Bucket Size Duration (BSD).”

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4, 6, 9, , 14, 16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2018/0310308 A1) in view of Lee et al. (US 2012/0120880 A1).
	Regarding claims 6 and 16, Loehr et al. discloses the terminal of claim 11, Loehr et al. fails to disclose:
	identifying a bucket size of the plurality of the logical channels; and
	selecting the logical channel based on the bucket size to apply a logical channel prioritization.  
Lee et al. in the same field of invention discloses (“Techniques for scheduling logical channels for data transmission are described.  In one design, a user equipment (UE) is configured with a plurality of logical channels for sending data on the uplink.  Each logical channel is associated with a priority and a data buffer size.  The UE maintains a token bucket for each logical channel.  In each scheduling interval or when an uplink grant is received, the UE determines a bucket level (which may be a positive value or a non-positive value) for each of the plurality of logical channels.  The UE ascertains logical channels with bucket levels of the same polarity and then identified logical channels of the same priority among all logical channels with the same bucket level polarity.  The UE 

    PNG
    media_image7.png
    803
    513
    media_image7.png
    Greyscale

It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Loehr et al. in view of Lee et al. 

Regarding claims 4, 9, 14 and 19, Lee et al. further discloses the method of claim 1, wherein duration for transmission associated with the selected logical channel is larger than or equal to duration for transmission associated with the UL grant.
“Receive an uplink grant with assigned resources” step 412; “Schedule the identified logical channels for data transmission with the resources assigned to the UE” .

13.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2018/0310308 A1) in view of Folke et al. (US 2019/0124684 A1).
Regarding claims 5 and 15, Loehr et al. discloses the method of claim 1, Loehr et al. fails to disclose wherein the information on mapping restrictions further includes information on modulation and coding scheme (MCS) level for the plurality of logical channels.
Folke et al. in the same field of invention, discloses [0009]: “the scheduling grant received by the user equipment (UE) contains some of the physical layer parameters such as, for example, modulation-and-coding schemes, and the set of resource blocks to transmit upon.”
Therefore it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Folke et al with Loehr et al. so to determine the data rate of a wireless connection.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412